J-S07015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEITH CALDWELL                             :
                                               :
                       Appellant               :   No. 214 WDA 2021

            Appeal from the PCRA Order Entered December 22, 2020
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0006929-2007


BEFORE:      OLSON, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                            FILED: MARCH 21, 2022

        Appellant, Keith Caldwell, appeals pro se from the order entered on

December 22, 2020 dismissing his most recent petition filed pursuant to the

Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        We briefly summarize the facts and relevant procedural history of this

case as follows. On March 12, 2008, a jury convicted Appellant of first-degree

murder for the shooting death of his grandfather. On November 14, 2011,

this Court affirmed Appellant’s judgment of sentence. See Commonwealth

v. Caldwell, 38 A.3d 919 (Pa. Super. 2011).           Our Supreme Court denied

further review. See Commonwealth v. Caldwell, 44 A.3d 1160 (Pa. 2012).

On December 5, 2012, Appellant filed a pro se PCRA petition and the PCRA

court appointed counsel. Appointed counsel subsequently filed a petition to

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S07015-22



withdraw and a “no merit” letter in accordance with Commonwealth v.

Turner, 544 A.2d 927 (Pa. 1998) and Commonwealth v. Finley, 550 A.2d

213 (Pa. Super. 1988). On May 20, 2013, the PCRA court granted counsel

permission to withdraw and dismissed Appellant's PCRA petition. This Court

affirmed    the    dismissal     of   Appellant’s   first   PCRA   petition.    See

Commonwealth           v.   Caldwell,     1381   WDA    2013   (Pa.   Super.   2014)

(unpublished memorandum).             On September 19, 2014, Appellant filed a

subsequent pro se PCRA petition. The PCRA court dismissed the PCRA petition

as untimely and not subject to an exception under the PCRA.               This Court

affirmed the PCRA court’s decision in an unpublished memorandum on April

15, 2016. See Commonwealth v. Caldwell, 2016 WL 1546420 (Pa. Super.

2016) (unpublished memorandum). Our Supreme Court again denied further

review. See Commonwealth v. Caldwell, 160 A.3d 773 (Pa. 2016). Most

recently, on October 6, 2020, Appellant filed a motion citing the “Right to

Know Act” and seeking discovery of documents evidencing a purported deal

between the Commonwealth and trial witness Ernie Daniels. The court treated

Appellant’s request as a PCRA petition and dismissed it by order entered on

December 22, 2020. This appeal resulted.1
____________________________________________


1  Appellant’s petition was dismissed by order on December 22, 2020.
Appellant’s pro se notice of appeal, which he filed from prison, was dated
January 22, 2021 or 31 days after the order at issue. Appellant verified that
he placed his notice of appeal in the prison mailbox on January 22, 2021.
Accordingly, Appellant’s pro se notice of appeal was technically one-day late
and, thus, untimely. See Pa.R.A.P. 903(a) (“the notice of appeal … shall be



                                           -2-
J-S07015-22



       On appeal, Appellant presents the following issue for our review:

       Did the [PCRA court] err by failing to order the District Attorney’s
       Office to turn over any and all documents, paperwork and filings,
       including a deal for money, compensation, housing, immunity,
       [leniency], or anything else for Ernie Daniels in exchange for any
       of the following: his statements made to [d]etectives, his
       testimony against [Appellant], the conviction of [Appellant], or
       any other reason that could be connected to this case in any way,
       before or after the conviction[?]

See Appellant’s Pro Se Brief (unpaginated).



____________________________________________


filed within 30 days after the entry of the order from which the appeal is
taken.”); see also Commonwealth v. Betts, 240 A.3d 616 (Pa. Super.
2020) (under the “prisoner's mailbox rule,” post-conviction submissions from
an incarcerated litigant are deemed to be filed when deposited into the prison
mailing system, or handed over to prison officials for mailing). On March 25,
2021, this Court entered a rule to show cause order directing Appellant to
address the purported untimeliness of his appeal. Appellant did not respond.
After further review of the trial court docket, however, we recognized there
was no notation listing when service of the order denying PCRA relief was
given to Appellant. See Pa.R.Crim.P. 114(C)(2)(c) (docket entries “shall
contain” the “date of the service of the order”); see also Pa.R.Crim.P. 907(4)
(“When the PCRA petition is dismissed without a hearing, the judge promptly
shall issue an order to that effect and shall advise the defendant by certified
mail, return receipt requested, of the right to appeal from the final order
disposing of the petition and of the time limits within which the appeal must
be filed and served as provided in Rule 114.”); see also Pa.R.A.P. 108 (appeal
period only begins running on the date the clerk “mails or delivers” copies of
the order to the parties). Without a notation on the docket, it is unclear how
or when Appellant was served with a copy of the PCRA dismissal order. As
such, we accept Appellant’s appeal as timely. See Commonwealth v.
McAleer, 2381 EDA 2019 (Pa. Super. 2020) (unpublished memorandum)
(finding a breakdown in court operations where the PCRA court failed to
comply with Pennsylvania Rules of Criminal Procedure 114 and 907(4)). We
discharged the rule to show cause order on April 28, 2021. We note that the
PCRA court did not order Appellant to file a concise statement of errors
complained of on appeal nor did it file an opinion pursuant to Pa.R.A.P. 1925.



                                           -3-
J-S07015-22



       Although treated as a serial PCRA petition subject to the PCRA's time

restrictions, Appellant’s motion was solely a discovery request. We review the

denial of a discovery request under the PCRA for an abuse of discretion or an

error of law. See Commonwealth v. Thompson, 248 A.3d 483, at *3 (Pa.

Super. 2021) (unpublished memorandum).2 In Thompson, we stated:

       To the extent that [an a]ppellant's petition is solely a discovery
       request, the PCRA court properly decline[s] to consider it in the
       absence of a pending PCRA claim. The PCRA specifically provides
       that “[n]o court shall have authority to entertain a request for any
       form of relief in anticipation of the filing of a petition under [the
       PCRA].” 42 Pa.C.S.A. § 9545(a); see also Commonwealth v.
       Crider, 735 A.2d 730, 733 (Pa. Super. 1999) (“[A] trial court,
       confronted only with a petition for production of documents where
       no action is pending, is in no position to assess a petitioner's
       claims to determine whether they constitute compelling reasons
       warranting a grant of the petitioner's petition.”).

Id. at *4.      Here, there was no pending PCRA petition when Appellant

requested “any and all documents” in the Commonwealth’s possession

pertaining to its trial witness, Ernie Daniels. As such, we discern no abuse of

discretion or error of law in denying Appellant’s collateral discovery request.3

       Order affirmed.



____________________________________________


2   See Pa.R.A.P. 126(b) (unpublished non-precedential decisions of the
Superior Court filed after May 1, 2019, may be cited for their persuasive
value).

3 “It is well settled that where the result is correct, an appellate court may
affirm a lower court's decision on any ground without regard to the ground
relied upon by the lower court itself.” Commonwealth v. Singletary, 803
A.2d 769, 772–773 (Pa. Super. 2002) (citation omitted).

                                           -4-
J-S07015-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 03/21/2022




                          -5-